          Case 1:16-cr-00318-AT Document 136 Filed 06/08/20 Page 1 of 1

                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #:
                                                           DATE FILED:  6/8/2020

              -against-
                                                                    16 Cr. 318-5 (AT)
WILFREDO LABOY,

                       Defendant.                                        ORDER
ANALISA TORRES, District Judge:

        Having received the parties’ views that the proceeding concerning Defendants’ alleged
violations of supervised release may be conducted telephonically in a manner consistent with the
U.S. Constitution and applicable laws, as well as Defendant’s consent to appearing
telephonically, ECF No. 135, and the Court finding that video teleconferencing is not reasonably
available, it is hereby ORDERED that the parties shall appear by telephone on June 11, 2020, at
11:00 a.m.

      The parties are directed to call (888) 398-2342 or (215) 861-0674, and enter access code
5598827.

       SO ORDERED.

Dated: June 8, 2020
       New York, New York
